Order filed, November 15, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00787-CV

                             ISAAC S. ACHOBE, Appellant

                                             V.

    NORTH MISSION GLEN ESTATE HOMEOWNER ASSOCIATION, INC.,
                            Appellee


                        On Appeal from the 240th District Court
                              Fort Bend County, Texas
                           Trial Court Case 16-dcv-236875


                                          ORDER
       The reporter’s record in this case was due 11/13/2017. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Elizabeth Wittu, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


                                       PER CURIAM